DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on January 21, 2020 is noted by the Examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claims recite the limitation “a contact surface” in second line of the claim, but limitation “a contact surface” has already been recited in sixth line of claim 1.  Therefore Examiner suggest the limitation “a contact surface” recited in the second line of claim 2 should be amended, without adding new matter, in a manner that clarifies more specifically as to how it relates to the limitation “a contact surface” recited in the sixth line of the claim 1.
Claim 6 is objected to because of the following informalities:  the claims recite the limitation “a contact surface” in second line of the claim, but limitation “a contact surface” has already been recited in sixth line of claim 1.  Therefore Examiner suggest the limitation “a contact surface” recited in the second line of claim 6 should be amended, without adding new 
Claim 7 is objected to because of the following informalities:  the claims recite the limitation “a contact surface” in second line of the claim, but limitation “a contact surface” has already been recited in sixth line of claim 1.  Therefore Examiner suggest the limitation “a contact surface” recited in the second line of claim 7 should be amended, without adding new matter, in a manner that clarifies more specifically as to how it relates to the limitation “a contact surface” recited in the sixth line of the claim 1.
Claim 14 is objected to because of the following informalities:  the claims recite the limitation “a contact surface” in second line of the claim, but limitation “a contact surface” has already been recited in sixth line of claim 1.  Therefore Examiner suggest the limitation “a contact surface” recited in the second line of claim 14 should be amended, without adding new matter, in a manner that clarifies more specifically as to how it relates to the limitation “a contact surface” recited in the sixth line of the claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in eighth line of the claim renders the claim indefinite because it is unclear whether the action(s) based on the “if” condition ever occurs.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term “if” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available actions.  In addition, claim 1 recites limitation “a latent fingerprint” in the eighth line of the claim, but it is unclear as to whether the limitation is referring to same latent fingerprint recited in sixth line of the claim, or a different latent fingerprint.  Moreover, claim 1 limitation “addressing the latent fingerprint” in ninth and tenth lines of the claim renders the claim indefinite, because the meaning of the coined phrase “addressing the latent fingerprint” is not apparent. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what “addressing the latent fingerprint” actually is.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in sixth line of the claim renders the claim indefinite because it is unclear whether the action(s) based on the “if” condition ever occurs.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term if” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available actions.  In addition, claim 2 recites limitation “a latent fingerprint” in first and second lines of the claim, but it is unclear as to whether the limitation “a latent fingerprint” is referring to same latent fingerprint recited in sixth line of the claim 1 or same latent fingerprint recited in eighth line of claim 1.  Accordingly, any claims dependent on claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in tenth and thirteenth lines of the claim renders the claim indefinite because it is unclear whether the action(s) based on the “if” conditions ever occur.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term “if” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available combinations of alternative actions.  Accordingly, any claims dependent on claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in sixth line of the claim renders the claim indefinite because it is unclear whether the action(s) based on the “if” condition ever occurs.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term if” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available actions.  In addition, claim 6 recites limitation “a latent fingerprint” in first and second lines of the claim, but it is unclear as to whether the limitation “a latent fingerprint” is referring to same latent fingerprint recited in sixth line of the claim 1 or same latent fingerprint recited in eighth line of claim 1.  Also, claim 6 recites limitations “a contact surface” in fifth and seventh lines of the claim 6, but it is unclear as to whether the limitations “a contact surface” are each referring to same contact surface recited in second line of the claim 6, or a different contact surface.  Moreover, claim 6 recites limitations “a latent fingerprint” in sixth and seventh lines of the claim 6, but it is unclear as to whether the limitations “a latent fingerprint” are each referring to same latent fingerprint recited in first and second lines of the claim 6, or a different latent fingerprint.  Accordingly, any claims dependent on claim 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 7 recites limitation “a latent fingerprint” in first and second lines of the claim, but it is unclear as to whether the limitation “a latent fingerprint” is referring to same latent fingerprint recited in sixth line of the claim 1 or same latent fingerprint recited in eighth line of claim 1.  Accordingly, any claims dependent on claim 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 8 recites limitation “a contact surface” in fourth line of the claim 8, but it is unclear as to whether the limitation “a contact surface” is referring to same contact surface recited in sixth line of claim 1, or a different contact surface.  Accordingly, any claims dependent on claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 9 recites limitation “a contact surface” in fourth line of the claim 9, but it is unclear as to whether the limitation “a contact surface” is referring to same contact surface recited in sixth line of claim 1, or a different contact surface.  Accordingly, any claims dependent on claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 10 recites limitation “addressing the latent fingerprint” in fourth line of the claim 10, but the meaning of the coined phrase “addressing the latent fingerprint” is not apparent (See MPEP § 2173.05(a)) and it is even further unclear as to whether the limitation “addressing the latent fingerprint” is referring to same addressing the latent fingerprint recited addressing the latent fingerprint” actually is.  Accordingly, any claims dependent on claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 14 recites limitation “a latent fingerprint” in first and second lines of the claim, but it is unclear as to whether the limitation “a latent fingerprint” is referring to same latent fingerprint recited in sixth line of the claim 1 or same latent fingerprint recited in eighth line of claim 1.  Also, claim 14 recites limitations “a latent fingerprint” in fourth and eighth lines of the claim 14, but it is unclear as to whether the limitations “a latent fingerprint” are each referring to same latent fingerprint recited in first and second lines of the claim 14, or a different latent fingerprint.  Moreover, claim 14 recites limitation “a contact surface” in eighth line of the claim 14, but it is unclear as to whether the limitation “a contact surface” is referring to same contact surface recited in second line of the claim 14, or a different contact surface.  Accordingly, any claims dependent on claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the condition “provided there is a likelihood” in third line of the claim For the purposes of furthering examination, Examiner suggests the phrase “provided there is a likelihood” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available actions.  In addition, claim 18 recites limitation “a latent fingerprint” in fourth line of the claim, but it is unclear as to whether the limitation “a latent fingerprint” is referring to same latent fingerprint recited in sixth line of the claim 1 or same latent fingerprint recited in eighth line of claim 1.  Accordingly, any claims dependent on claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in tenth line of the claim renders the claim indefinite because it is unclear whether the action(s) based on the “if” condition ever occurs.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term “if” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available actions.  In addition, claim 19 recites limitation “a latent fingerprint” in eleventh line of the claim, but it is unclear as to whether the limitation is referring to same latent fingerprint recited in eighth line of the claim, or a different latent fingerprint.  Moreover, claim 19 limitation “addressing the latent fingerprint” in tenth line of the claim renders the claim indefinite, because the meaning of the coined phrase “addressing the latent fingerprint” is not apparent. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what addressing the latent fingerprint” actually is.  Accordingly, any claims dependent on claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the term “if” in ninth line of the claim renders the claim indefinite because it is unclear whether the action(s) based on the “if” condition ever occur.  See MPEP § 2173.05(h)(II).  For the purposes of furthering examination, Examiner suggests the term “if” should be changed to reasonably acceptable language that positively recites limitations that clearly define the scope of available actions.  In addition, claim 20 recites limitation “a latent fingerprint” in the ninth line of the claim, but it is unclear as to whether the limitation is referring to same latent fingerprint recited in seventh line of the claim, or a different latent fingerprint.  Moreover, claim 20 limitation “addressing the latent fingerprint” in tenth and eleventh lines of the claim renders the claim indefinite, because the meaning of the coined phrase “addressing the latent fingerprint” is not apparent. See MPEP § 2173.05(a).  Examiner recommends applicant amend the claim, without adding new matter, to positively recite in definite terms what “addressing the latent fingerprint” actually is.  Accordingly, any claims dependent on claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Russo et al., U.S. Patent 6,535,622 B1 (hereinafter Russo).
Regarding claim 1, Russo teaches a method for operating a fingerprint sensor, the method (14 FIGS. 1-6, Col. 4, Lines 21-33, respectively of Russo teach FIG. 4 is a flow chart 32 indicating the sequence of operations involved in eliminating or reducing background noise; noise-reduction flow chart 32 begins at step 34, which is the start state, and proceeds to step 36; at step 36, biometric sensor 14 acquires an image without any biometric feature positioned on sensor 14; step 36 preferably is a one-time acquisition by sensor 14 of the image without a biometric feature present; however, because background noise can vary over time, for example, dirt buildup on the sensor, step 36 can also be executed multiple times either on command or automatically to update the image; and signals representing the captured image are then delivered to computer system 12, and See also at least ABSTRACT, and Cols. 4, 5, 6, and 7, Lines 34-67, Lines 1-67, Lines 1-67, and Lines 1-47 respectively of Russo) comprising: 
(60 FIGS. 1-6, Col. 6, Lines 16-25, respectively of Russo teach FIG. 6 is a flow chart 56 indicating the sequence of operations involved in suppressing a latent fingerprint; latent print suppression flow chart 56 begins at step 58, which is the start state, and proceeds to step 60; at step 60, the user places a finger on biometric sensor 14, and sensor 14 acquires an image of the user's fingerprint; and the image acquired at this step can be a raw fingerprint image such as that obtained at step 40 in FIG. 4, a noise-reduced image obtained at step 42 in FIG. 4, or an enhanced noise-reduced image obtained at step 52 of FIG. 4, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 26-67 and Lines 1-47 respectively of Russo);
detecting a finger lift action (62 FIGS. 1-6, Col. 6, Lines 16-53, respectively of Russo teach FIG. 6 is a flow chart 56 indicating the sequence of operations involved in suppressing a latent fingerprint; latent print suppression flow chart 56 begins at step 58, which is the start state, and proceeds to step 60; at step 60, the user places a finger on biometric sensor 14, and sensor 14 acquires an image of the user's fingerprint; and the image acquired at this step can be a raw fingerprint image such as that obtained at step 40 in FIG. 4, a noise-reduced image obtained at step 42 in FIG. 4, or an enhanced noise-reduced image obtained at step 52 of FIG. 4; at step 62, processor 18 determines whether the user has removed his finger from biometric sensor 14; biometric sensor 14 generates a strong capacitance signal when a finger is in contact with sensor 14; this signal drops significantly when the finger is removed from biometric sensor 14 and sharply increases when the same finger or a different finger is placed on sensor 14; by monitoring the capacitance from biometric sensor 14, processor 18 can determine whether a finger has been removed from sensor 14; if at step 62 processor 18 determines that the user's finger still remains in contact with biometric sensor 14, the system proceeds to step 66; and at step 66, biometric sensor 14 acquires another image of the user's fingerprint; on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 54-67 and Lines 1-47 respectively of Russo); 
determining whether a latent fingerprint remains on a contact surface of the fingerprint sensor subsequent the finger lift action (62 FIGS. 1-6, Col. 6, Lines 40-53, respectively of Russo teach on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 54-67 and Lines 1-47 respectively of Russo); and 
if it is determined that a latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action, providing instruction on addressing the latent fingerprint (68, 70, 72, 74 FIGS. 1-7, Cols. 6 and 7, Lines 54-67 and Lines 1-38, respectively of Russo teach at step 68, processor 18 compares the image acquired at step 66 to the stored image from step 64. Processor 18 can compare both images in their entirety or, alternatively, only a portion of each image; an example of the latter situation includes comparing the same central portion of both images; in comparing the two images, processor 18 determines at step 70 whether the correlation between the two images is greater than a threshold value; the present invention uses a conventional linear correlation method, however, other correlation methods can also be used; the threshold value is preferably a correlation coefficient of approximately 0.7; for values greater than or equal to 0.7 the image acquired at step 66 is substantially identical to the stored image in terms of its minutiae, position and orientation, indicating that the acquired image is likely to be a latent print; it should be noted that a finger lifted off of biometric sensor 14 and then replaced generally will not produce a fingerprint image identical to a previously acquired image, because it is unlikely that the user will place his finger on sensor 14 in the same position and orientation as before; if at step 70 the correlation between the acquired and stored images is less than the threshold value, the acquired image is substantially different from the stored image and is not a latent print; the system proceeds to step 74, at which point computer system 12 displays the acquired fingerprint image; if, on the other hand, at step 70 the correlation between the acquired and stored images is greater than or equal to the threshold value, the acquired image is likely to be that of a latent print of the stored image and should not be displayed or used for further processing; the system then proceeds to step 72; at step 72, processor 18 applies a substantially reduced gain to the acquired fingerprint image; preferably, the gain is reduced to zero; however, any small gain approaching zero can also be used; the reduced gain lightens the image, thereby suppressing or concealing the latent fingerprint; at step 74, computer system 12 displays the acquired fingerprint image; as discussed above, where there is little correlation between the two images, the acquired fingerprint image will be displayed to the user; however, if the correlation between the two images is high, computer system 12 will display the suppressed fingerprint image; FIG. 7 is an image of latent fingerprint 28' of FIG. 6 after it has been suppressed in accordance with the present invention; here, the gain has been reduced almost to zero and fingerprint 28' is barely visible, making it very difficult for a person to use the latent print to gain access to the system; alternatively, rather than display the suppressed latent fingerprint, computer system 12 can display a blank or other default image or an error signal; finally, the system proceeds to step 76 and ends, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 40-53 and Lines 39-47 respectively of Russo).
Regarding claim 6, Russo teaches the method of Claim 1, wherein the determining whether a latent fingerprint remains on a contact surface of the fingerprint sensor subsequent the finger lift action comprises: performing a latent fingerprint capture operation subsequent removal of the finger from a contact surface of the fingerprint sensor (66 FIGS. 1-7, Col. 6, Lines 26-53 of Russo teach at step 62, processor 18 determines whether the user has removed his finger from biometric sensor 14; biometric sensor 14 generates a strong capacitance signal when a finger is in contact with sensor 14; this signal drops significantly when the finger is removed from biometric sensor 14 and sharply increases when the same finger or a different finger is placed on sensor 14; by monitoring the capacitance from biometric sensor 14, processor 18 can determine whether a finger has been removed from sensor 14; if at step 62 processor 18 determines that the user's finger still remains in contact with biometric sensor 14, the system proceeds to step 66; and at step 66, biometric sensor 14 acquires another image of the user's fingerprint; on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 54-67 and Lines 1-47 respectively of Russo); and 
if the latent fingerprint capture operation detects a latent fingerprint, determining that a latent fingerprint remains on a contact surface of the fingerprint sensor (68, 70 FIGS. 1-7, Cols. 6 and 7, Lines 54-67 and Lines 1-38, respectively of Russo teach at step 68, processor 18 compares the image acquired at step 66 to the stored image from step 64. Processor 18 can compare both images in their entirety or, alternatively, only a portion of each image; an example of the latter situation includes comparing the same central portion of both images; in comparing the two images, processor 18 determines at step 70 whether the correlation between the two images is greater than a threshold value; the present invention uses a conventional linear correlation method, however, other correlation methods can also be used; the threshold value is preferably a correlation coefficient of approximately 0.7; for values greater than or equal to 0.7 the image acquired at step 66 is substantially identical to the stored image in terms of its minutiae, position and orientation, indicating that the acquired image is likely to be a latent print; it should be noted that a finger lifted off of biometric sensor 14 and then replaced generally will not produce a fingerprint image identical to a previously acquired image, because it is unlikely that the user will place his finger on sensor 14 in the same position and orientation as before; if at step 70 the correlation between the acquired and stored images is less than the threshold value, the acquired image is substantially different from the stored image and is not a latent print; the system proceeds to step 74, at which point computer system 12 displays the acquired fingerprint image; if, on the other hand, at step 70 the correlation between the acquired and stored images is greater than or equal to the threshold value, the acquired image is likely to be that of a latent print of the stored image and should not be displayed or used for further processing; the system then proceeds to step 72; at step 72, processor 18 applies a substantially reduced gain to the acquired fingerprint image; preferably, the gain is reduced to zero; however, any small gain approaching zero can also be used; the reduced gain lightens the image, thereby suppressing or concealing the latent fingerprint; at step 74, computer system 12 displays the acquired fingerprint image; as discussed above, where there is little correlation between the two images, the acquired fingerprint image will be displayed to the user; however, if the correlation between the two images is high, computer system 12 will display the suppressed fingerprint image; FIG. 7 is an image of latent fingerprint 28' of FIG. 6 after it has been suppressed in accordance with the present invention; here, the gain has been reduced almost to zero and fingerprint 28' is barely visible, making it very difficult for a person to use the latent print to gain access to the system; alternatively, rather than display the suppressed latent fingerprint, computer system 12 can display a blank or other default image or an error signal; finally, the system proceeds to step 76 and ends, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 40-53 and Lines 39-47 respectively of Russo).
Regarding claim 7, Russo teaches the method of Claim 6, wherein the determining whether a latent fingerprint remains on a contact surface of the fingerprint sensor subsequent the finger lift action further comprises: confirming that the finger is not in contact with the contact surface (68, 70 FIGS. 1-7, Cols. 6 and 7, Lines 54-67 and Lines 1-38, respectively of Russo teach at step 68, processor 18 compares the image acquired at step 66 to the stored image from step 64. Processor 18 can compare both images in their entirety or, alternatively, only a portion of each image; an example of the latter situation includes comparing the same central portion of both images; in comparing the two images, processor 18 determines at step 70 whether the correlation between the two images is greater than a threshold value; the present invention uses a conventional linear correlation method, however, other correlation methods can also be used; the threshold value is preferably a correlation coefficient of approximately 0.7; for values greater than or equal to 0.7 the image acquired at step 66 is substantially identical to the stored image in terms of its minutiae, position and orientation, indicating that the acquired image is likely to be a latent print; it should be noted that a finger lifted off of biometric sensor 14 and then replaced generally will not produce a fingerprint image identical to a previously acquired image, because it is unlikely that the user will place his finger on sensor 14 in the same position and orientation as before; if at step 70 the correlation between the acquired and stored images is less than the threshold value, the acquired image is substantially different from the stored image and is not a latent print; the system proceeds to step 74, at which point computer system 12 displays the acquired fingerprint image; if, on the other hand, at step 70 the correlation between the acquired and stored images is greater than or equal to the threshold value, the acquired image is likely to be that of a latent print of the stored image and should not be displayed or used for further processing; the system then proceeds to step 72; at step 72, processor 18 applies a substantially reduced gain to the acquired fingerprint image; preferably, the gain is reduced to zero; however, any small gain approaching zero can also be used; the reduced gain lightens the image, thereby suppressing or concealing the latent fingerprint; at step 74, computer system 12 displays the acquired fingerprint image; as discussed above, where there is little correlation between the two images, the acquired fingerprint image will be displayed to the user; however, if the correlation between the two images is high, computer system 12 will display the suppressed fingerprint image; FIG. 7 is an image of latent fingerprint 28' of FIG. 6 after it has been suppressed in accordance with the present invention; here, the gain has been reduced almost to zero and fingerprint 28' is barely visible, making it very difficult for a person to use the latent print to gain access to the system; alternatively, rather than display the suppressed latent fingerprint, computer system 12 can display a blank or other default image or an error signal; finally, the system proceeds to step 76 and ends, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 26-53 and Lines 39-47 respectively of Russo).
Regarding claim 17, Russo teaches the method of Claim 1, further comprising: determining a condition of a contact surface of the fingerprint sensor (62 FIGS. 1-6, Col. 6, Lines 40-53, respectively of Russo teach on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 54-67 and Lines 1-47 respectively of Russo).
Regarding claim 18, Russo teaches the method of Claim 1, wherein the fingerprint sensor is disposed within a mobile electronic device, the method further comprising: provided there is a likelihood of public access to the mobile electronic device, executing the determining whether a latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action (62 FIGS. 1-6, Col. 6, Lines 40-53, respectively of Russo teach on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 3 and 4, and 6 and 7; Lines 52-67 and Lines 1-6, and Lines 54-67 and Lines 1-47 respectively of Russo).
Regarding claim 19, Russo teaches an electronic device (10 FIGS. 1-6, Col. 4, Lines 21-33, respectively of Russo teach FIG. 1 illustrates a personal verification system 10 in accordance with an embodiment of the present invention; personal verification system 10 includes a computer system 12 and a biometric sensor 14; and computer system 12 includes an interface 16, a processor 18 connected to interface 16 by an interface-processor bus 20, and a memory 22 connected to processor 18 by a bus 24, and See also at least ABSTRACT, and Cols. 4, 5, 6, and 7, Lines 21-67, Lines 1-67, Lines 1-67, and Lines 1-47 respectively of Russo) comprising: 
a fingerprint sensor (14 FIGS. 1-6, Col. 4, Lines 21-33, respectively of Russo teach FIG. 1 illustrates a personal verification system 10 in accordance with an embodiment of the present invention; personal verification system 10 includes a computer system 12 and a biometric sensor 14; and computer system 12 includes an interface 16, a processor 18 connected to interface 16 by an interface-processor bus 20, and a memory 22 connected to processor 18 by a bus 24, and See also at least ABSTRACT, and Cols. 4, 5, 6, and 7, Lines 21-67, Lines 1-67, Lines 1-67, and Lines 1-47 respectively of Russo); 
(22 FIGS. 1-6, Col. 4, Lines 21-33, respectively of Russo teach FIG. 1 illustrates a personal verification system 10 in accordance with an embodiment of the present invention; personal verification system 10 includes a computer system 12 and a biometric sensor 14; and computer system 12 includes an interface 16, a processor 18 connected to interface 16 by an interface-processor bus 20, and a memory 22 connected to processor 18 by a bus 24, and See also at least ABSTRACT, and Cols. 4, 5, 6, and 7, Lines 21-67, Lines 1-67, Lines 1-67, and Lines 1-47 respectively of Russo); and 
a processor (18 FIGS. 1-6, Col. 4, Lines 21-33, respectively of Russo teach FIG. 1 illustrates a personal verification system 10 in accordance with an embodiment of the present invention; personal verification system 10 includes a computer system 12 and a biometric sensor 14; and computer system 12 includes an interface 16, a processor 18 connected to interface 16 by an interface-processor bus 20, and a memory 22 connected to processor 18 by a bus 24, and See also at least ABSTRACT, and Cols. 4, 5, 6, and 7, Lines 21-67, Lines 1-67, Lines 1-67, and Lines 1-47 respectively of Russo) configured to: 
perform a fingerprint capture operation on a fingerprint of a finger contacting the fingerprint sensor (60 FIGS. 1-6, Col. 6, Lines 16-25, respectively of Russo teach FIG. 6 is a flow chart 56 indicating the sequence of operations involved in suppressing a latent fingerprint; latent print suppression flow chart 56 begins at step 58, which is the start state, and proceeds to step 60; at step 60, the user places a finger on biometric sensor 14, and sensor 14 acquires an image of the user's fingerprint; and the image acquired at this step can be a raw fingerprint image such as that obtained at step 40 in FIG. 4, a noise-reduced image obtained at step 42 in FIG. 4, or an enhanced noise-reduced image obtained at step 52 of FIG. 4, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 26-67 and Lines 1-47 respectively of Russo); 
detect a finger lift action (62 FIGS. 1-6, Col. 6, Lines 16-53, respectively of Russo teach FIG. 6 is a flow chart 56 indicating the sequence of operations involved in suppressing a latent fingerprint; latent print suppression flow chart 56 begins at step 58, which is the start state, and proceeds to step 60; at step 60, the user places a finger on biometric sensor 14, and sensor 14 acquires an image of the user's fingerprint; and the image acquired at this step can be a raw fingerprint image such as that obtained at step 40 in FIG. 4, a noise-reduced image obtained at step 42 in FIG. 4, or an enhanced noise-reduced image obtained at step 52 of FIG. 4; at step 62, processor 18 determines whether the user has removed his finger from biometric sensor 14; biometric sensor 14 generates a strong capacitance signal when a finger is in contact with sensor 14; this signal drops significantly when the finger is removed from biometric sensor 14 and sharply increases when the same finger or a different finger is placed on sensor 14; by monitoring the capacitance from biometric sensor 14, processor 18 can determine whether a finger has been removed from sensor 14; if at step 62 processor 18 determines that the user's finger still remains in contact with biometric sensor 14, the system proceeds to step 66; and at step 66, biometric sensor 14 acquires another image of the user's fingerprint; on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 54-67 and Lines 1-47 respectively of Russo); 
determine whether a latent fingerprint remains on a contact surface of the fingerprint sensor subsequent the finger lift action (62 FIGS. 1-6, Col. 6, Lines 40-53, respectively of Russo teach on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 54-67 and Lines 1-47 respectively of Russo); and 
provide instruction on addressing the latent fingerprint if it is determined that a latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action (68, 70, 72, 74 FIGS. 1-7, Cols. 6 and 7, Lines 54-67 and Lines 1-38, respectively of Russo teach at step 68, processor 18 compares the image acquired at step 66 to the stored image from step 64. Processor 18 can compare both images in their entirety or, alternatively, only a portion of each image; an example of the latter situation includes comparing the same central portion of both images; in comparing the two images, processor 18 determines at step 70 whether the correlation between the two images is greater than a threshold value; the present invention uses a conventional linear correlation method, however, other correlation methods can also be used; the threshold value is preferably a correlation coefficient of approximately 0.7; for values greater than or equal to 0.7 the image acquired at step 66 is substantially identical to the stored image in terms of its minutiae, position and orientation, indicating that the acquired image is likely to be a latent print; it should be noted that a finger lifted off of biometric sensor 14 and then replaced generally will not produce a fingerprint image identical to a previously acquired image, because it is unlikely that the user will place his finger on sensor 14 in the same position and orientation as before; if at step 70 the correlation between the acquired and stored images is less than the threshold value, the acquired image is substantially different from the stored image and is not a latent print; the system proceeds to step 74, at which point computer system 12 displays the acquired fingerprint image; if, on the other hand, at step 70 the correlation between the acquired and stored images is greater than or equal to the threshold value, the acquired image is likely to be that of a latent print of the stored image and should not be displayed or used for further processing; the system then proceeds to step 72; at step 72, processor 18 applies a substantially reduced gain to the acquired fingerprint image; preferably, the gain is reduced to zero; however, any small gain approaching zero can also be used; the reduced gain lightens the image, thereby suppressing or concealing the latent fingerprint; at step 74, computer system 12 displays the acquired fingerprint image; as discussed above, where there is little correlation between the two images, the acquired fingerprint image will be displayed to the user; however, if the correlation between the two images is high, computer system 12 will display the suppressed fingerprint image; FIG. 7 is an image of latent fingerprint 28' of FIG. 6 after it has been suppressed in accordance with the present invention; here, the gain has been reduced almost to zero and fingerprint 28' is barely visible, making it very difficult for a person to use the latent print to gain access to the system; alternatively, rather than display the suppressed latent fingerprint, computer system 12 can display a blank or other default image or an error signal; finally, the system proceeds to step 76 and ends, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 40-53 and Lines 39-47 respectively of Russo).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Tatsukawa et al., U.S. Patent 6,710,700 B1 (hereinafter Tatsukawa).
Regarding claim 12, Russo teaches the method of Claim 1, but does not expressly teach wherein the fingerprint sensor comprises a mechanical sweep for removing the latent fingerprint.
Tatsukawa teaches wherein the fingerprint sensor comprises a mechanical sweep for removing the latent fingerprint (FIGS. 1-3, Col. 12, Lines 35-41 of Tatsukawa teach it is apparent that a cover can be provided for protecting the fingerprint sensor 41 from being soiled and impacts when it is not used; the cover can be so constructed as to slide, or can alternatively be opened or closed like a hinged door; and the cover can also have a mechanism of removing dirt from the surface of the fingerprint sensor 41 when it is opened and when it is closed).
Furthermore, Russo and Tatsukawa are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Russo based on Tatsukawa wherein the fingerprint sensor comprises a mechanical sweep for removing the latent fingerprint.  One reason for the modification as taught by Tatsukawa is to have a vehicle key system for verifying the identity of fingerprint information captured and for controlling pieces of equipment in a vehicle according to the verification result (Col. 1, Lines 6-11 of Tatsukawa).
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Zhang et al., U.S. Patent Application Publication 2018/0173924 A1 (hereinafter Zhang).
Regarding claim 15, Russo teaches the method of Claim 1, but does not expressly teach wherein the providing instruction on addressing the latent fingerprint comprises: providing instructions to a user of the fingerprint sensor.  
However, Zhang teaches wherein the providing instruction on addressing the latent fingerprint comprises: providing instructions to a user of the fingerprint sensor (FIGS. 1-2, paragraph[0039] of Zhang teaches as illustrated in FIG.2 at block 204-1, the terminal may send a message or information indicating that the foreign material is present on the surface of the fingerprint sensor, so as to prompt a user to remove the foreign material, and See also at least paragraphs[0017]-[0045] of Zhang).
Furthermore, Russo and Zhang are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Russo based on Zhang wherein the providing instruction on addressing the latent fingerprint comprises: providing instructions to a user of the fingerprint sensor.  One reason for the modification as taught by Zhang is to have a suitable method and apparatus for determining existence of a foreign material on a surface of a fingerprint sensor (paragraph[0002] of Zhang).
Regarding claim 20, Russo teaches a non-transitory computer readable storage medium having; for causing a computer system to perform (22, 10 FIGS. 1-6, Col. 4, Lines 21-33, respectively of Russo teach FIG. 1 illustrates a personal verification system 10 in accordance with an embodiment of the present invention; personal verification system 10 includes a computer system 12 and a biometric sensor 14; and computer system 12 includes an interface 16, a processor 18 connected to interface 16 by an interface-processor bus 20, and a memory 22 connected to processor 18 by a bus 24, and See also at least ABSTRACT, and Cols. 1, 4, 5, 6, and 7, Lines 8-13, Lines 21-67, Lines 1-67, Lines 1-67, and Lines 1-47 respectively of Russo) method for operating a fingerprint sensor, the method (14 FIGS. 1-6, Col. 4, Lines 21-33, respectively of Russo teach FIG. 4 is a flow chart 32 indicating the sequence of operations involved in eliminating or reducing background noise; noise-reduction flow chart 32 begins at step 34, which is the start state, and proceeds to step 36; at step 36, biometric sensor 14 acquires an image without any biometric feature positioned on sensor 14; step 36 preferably is a one-time acquisition by sensor 14 of the image without a biometric feature present; however, because background noise can vary over time, for example, dirt buildup on the sensor, step 36 can also be executed multiple times either on command or automatically to update the image; and signals representing the captured image are then delivered to computer system 12, and See also at least ABSTRACT, and Cols. 4, 5, 6, and 7, Lines 34-67, Lines 1-67, Lines 1-67, and Lines 1-47 respectively of Russo) comprising: 
performing a fingerprint capture operation on a fingerprint of a finger contacting the fingerprint sensor (60 FIGS. 1-6, Col. 6, Lines 16-25, respectively of Russo teach FIG. 6 is a flow chart 56 indicating the sequence of operations involved in suppressing a latent fingerprint; latent print suppression flow chart 56 begins at step 58, which is the start state, and proceeds to step 60; at step 60, the user places a finger on biometric sensor 14, and sensor 14 acquires an image of the user's fingerprint; and the image acquired at this step can be a raw fingerprint image such as that obtained at step 40 in FIG. 4, a noise-reduced image obtained at step 42 in FIG. 4, or an enhanced noise-reduced image obtained at step 52 of FIG. 4, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 26-67 and Lines 1-47 respectively of Russo); 
detecting a finger lift action; determining whether a latent fingerprint remains on a contact surface of the fingerprint sensor subsequent the finger lift action (62 FIGS. 1-6, Col. 6, Lines 40-53, respectively of Russo teach on the other hand, if at step 62 processor 18 determines that the user's finger is no longer in contact with biometric sensor 14, the system proceeds to step 64; at step 64, computer system 10 stores the acquired fingerprint image in memory 22; memory 22 can include volatile memory, non-volatile memory, or even a file; the entire fingerprint image or only a portion thereof can be stored in memory 22; if only a portion of the image is stored, it is preferable to store a centrally located portion of the image; once the image has been stored, the system then proceeds to step 66, where biometric sensor 14 acquires another fingerprint image; the image acquired at step 66 can be that of the same finger, lifted off of biometric sensor 14 and then replaced, or that of a different finger, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 54-67 and Lines 1-47 respectively of Russo); and 
if it is determined that a latent fingerprint remains on the contact surface of the fingerprint sensor subsequent the finger lift action, providing instruction on addressing the latent fingerprint (68, 70, 72, 74 FIGS. 1-7, Cols. 6 and 7, Lines 54-67 and Lines 1-38, respectively of Russo teach at step 68, processor 18 compares the image acquired at step 66 to the stored image from step 64. Processor 18 can compare both images in their entirety or, alternatively, only a portion of each image; an example of the latter situation includes comparing the same central portion of both images; in comparing the two images, processor 18 determines at step 70 whether the correlation between the two images is greater than a threshold value; the present invention uses a conventional linear correlation method, however, other correlation methods can also be used; the threshold value is preferably a correlation coefficient of approximately 0.7; for values greater than or equal to 0.7 the image acquired at step 66 is substantially identical to the stored image in terms of its minutiae, position and orientation, indicating that the acquired image is likely to be a latent print; it should be noted that a finger lifted off of biometric sensor 14 and then replaced generally will not produce a fingerprint image identical to a previously acquired image, because it is unlikely that the user will place his finger on sensor 14 in the same position and orientation as before; if at step 70 the correlation between the acquired and stored images is less than the threshold value, the acquired image is substantially different from the stored image and is not a latent print; the system proceeds to step 74, at which point computer system 12 displays the acquired fingerprint image; if, on the other hand, at step 70 the correlation between the acquired and stored images is greater than or equal to the threshold value, the acquired image is likely to be that of a latent print of the stored image and should not be displayed or used for further processing; the system then proceeds to step 72; at step 72, processor 18 applies a substantially reduced gain to the acquired fingerprint image; preferably, the gain is reduced to zero; however, any small gain approaching zero can also be used; the reduced gain lightens the image, thereby suppressing or concealing the latent fingerprint; at step 74, computer system 12 displays the acquired fingerprint image; as discussed above, where there is little correlation between the two images, the acquired fingerprint image will be displayed to the user; however, if the correlation between the two images is high, computer system 12 will display the suppressed fingerprint image; FIG. 7 is an image of latent fingerprint 28' of FIG. 6 after it has been suppressed in accordance with the present invention; here, the gain has been reduced almost to zero and fingerprint 28' is barely visible, making it very difficult for a person to use the latent print to gain access to the system; alternatively, rather than display the suppressed latent fingerprint, computer system 12 can display a blank or other default image or an error signal; finally, the system proceeds to step 76 and ends, and See also at least ABSTRACT, and Cols. 6 and 7, Lines 40-53 and Lines 39-47 respectively of Russo); but does not expressly teach computer readable program code stored thereon.
However, Zhang teaches computer readable program code stored thereon (FIGS. 1-2, paragraph[0061] of Zhang teaches in case that the temperature of the fingerprint sensor is increased, the current capacitance value (that is, the second current capacitance value) of the fingerprint sensor of the terminal is obtained after a preset time has elapsed after increasing the temperature by the capacitance-value obtaining unit 31; then a second difference between the second current capacitance value and the preset capacitance reference value is calculated by the difference calculating unit 32; then determine that the foreign material is present on the surface of the fingerprint sensor by foreign-material determining unit 33 when the second difference is within the preset foreign-material threshold range; and thereafter, the alerting unit 35 will send the message indicating that the foreign material is present on the surface of the fingerprint sensor, so as to prompt the user to remove the foreign material, and See also at least paragraphs[0073] of Zhang).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Russo, in view of Hara et al., U.S. Patent Application Publication 2013/0216106 A1 (hereinafter Hara).
Regarding claim 16, Russo teaches the method of Claim 1, but does not expressly teach wherein the providing instruction on addressing the latent fingerprint comprises: providing instructions to device for automatic clearing of the latent fingerprint.
However, Hara teaches wherein the providing instruction on addressing the latent fingerprint comprises: providing instructions to a user of the fingerprint sensor (FIGS. 1-3B, and 10, paragraph[0085] of Hara teaches in the step S62, the noise removing and ridge enhancing section 26 automatically extracts directional distribution of a latent fingerprint image after direction utilizing image enhancing processing as a latent fingerprint image after non-linear image conversion after direction utilizing image enhancing processing of the step S61, and generates noise direction data which shows the extracted directional distribution; the data storing section 22 stores the noise direction data; the noise direction data shows directional distribution of a noise pattern included in the latent fingerprint image after direction utilizing image enhancing processing; and the noise direction data relates coordinates of a pixel to the direction of the noise pattern at that coordinates with respect to each pixel contained in the latent fingerprint image after direction utilizing image enhancing processing, and See also at least ABSTRACT, paragraphs[0077]-[0084] and [0086]-[0091] of Hara).
Furthermore, Russo and Hara are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to suitably obtain a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Russo based on Hara wherein the providing instruction on addressing the latent fingerprint comprises: providing instructions to a user of the fingerprint sensor.  One reason for the modification as taught by Hara is to have a suitable device and method to achieve a high matching accuracy for fingerprint matching using a low quality image (paragraph[0017] of Hara).




Potentially Allowable Subject Matter
 Claims 2-5, 8-11, and 13-14 are objected to as being dependent upon a rejected base claim, but may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621